Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 04/07/2021. In the instant amendment, claims 69-88 are newly added.
Claims 69-88 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2012/0087078 to Medica
[0060] The control system of the smartphone 20 (including system processor and system software (i.e., operating system)) is configured to automatically detect docking status and switch between control of the device components in the smartphone 20 and the tablet device 22, e.g., from control of the human interface devices provided in the smartphone 20 to those provided in the tablet device 22. The docking status may be determined by the smartphone 20 by electronically sensing docking connection of the smartphone 20 to the tablet device 22, or by triggering with a physical switch as the smartphone 20 is docked to the tablet device 22. The smartphone 20 is configured to switch control of the various components (e.g., display, touch input, audio output, etc.) between the smartphone 20 and tablet device 22 automatically in accordance with the docking status determined. 

US 2016/0156723 to Seo
[0070] When the user leaves home and fails to receive information from the first device 221 through the user terminal 230, such that the provision of the first service is paused, the user terminal 230 may search for a device that may provide the second service corresponding to the first service. As a result of the search for the device that may provide the second service, when the second device 222 (e.g., a smartphone) is searched, the user terminal 230 may send a request for the second service (e.g., a service related to the baseball game broadcast) corresponding to the first service to the second device 222. The user terminal 230 may receive the second service corresponding to the first service from 

US 2008/0216171 to Sano
[0080] Content data as shown in FIGS. 6A and 6B may be used to set, for each set of content data, a user who is permitted to use the content data, and limit the functions available for each user. This allows the wearable device 100 to be shared by a plurality of users and control the functions and content data available for each user. Note that although the user information set in content data may be recorded as, for example, tag information of content data, the user information may also be embedded in content data as an electronic watermark. The user information may be added in content data when, for example, content data is generated using a wearable camera to capture an image. The user information may also be added or edited using the operation portion 110 (described below). With reference to FIGS. 6A and 6B, the user information sets a user who is forbidden to use content data (the user D in FIG. 6A and the user C in FIG. 6B). Alternatively, the user information may set only the available attribute and may not set the partially-available attribute. Conversely, the user information may set only the partially-available attribute.

US 2010/0192107 to Takahashi
[0020] According to this configuration, when a plurality of terminal devices (for example, personal computers) respectively used by a plurality of users are connected to be communicable via a communication network, it is possible to mount the shared information display device according to the invention on at least one of the terminal devices (in other words, at least one terminal device described above functions as the shared information display device). The shared information display device mounted on the at least one terminal device is capable of receiving cursor operation signals from the plurality of terminal devices and displaying cursor images of the plurality of users on the display screen. In this case, the shared information display device may enable each terminal device to display the cursor images of the plurality of users by transmitting the cursor images of the plurality of users to other terminal devices.

The prior art of record (Smus in view of John, Kang, Medica, Seo, Sano and Takahashi) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 69 "... display a first interface indicating that the functional resource is occupied by the first device; receive a user operation on a control in the first interface; request, in response to the user operation on the control in the first interface, an allocation of the functional resource to the second device; display a second interface indicating that the functional resource is occupied by ” and similarly recited in such manners in other independent claims 77 and 84.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 69-88 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193